—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered January 3, 2001, convicting him of crim*359inal possession of a weapon in the third degree (two counts) and reckless endangerment in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Spires, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Under the totality of the circumstances, the stop and frisk of the defendant was proper (see Vehicle and Traffic Law § 1120; People v Robinson, 97 NY2d 341; People v Carvey, 89 NY2d 707, 709; People v Siler, 288 AD2d 625, lv denied 97 NY2d 709; People v Gooden, 111 AD2d 871). Feuerstein, J.P., Goldstein, McGinity and Crane, JJ., concur.